Citation Nr: 0727050	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee disability, from December 30, 
2002 to September 1, 2005.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

By rating action dated in November 2004, the RO proposed 
severance of the veteran's entitlement to service connection 
for degenerative changes, right knee, and by rating action 
dated in June 2005, entitlement to service connection for 
degenerative changes, right knee, was severed effective as of 
September 1, 2005. 
The veteran filed a notice of disagreement (NOD) in response 
contesting the severance in August 2005 and he was furnished 
a statement of the case in March 2006.  It appears from the 
record that the veteran failed to file a substantive appeal.  
In June 2007, the Board sent the veteran a letter which gave 
him an opportunity to submit evidence and argument as to the 
filing of a timely appeal of the June 2005 rating decision 
which severed service connection for a right knee disability.  
This will be further discussed in the REMAND section.

In October 2006, the Board remanded this matter for 
additional notification.  After completing the required 
action, the claim has been returned to the Board for further 
appellate consideration.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).

The issue of whether the veteran filed a timely substantive 
appeal of the June 2005 rating decision which severed service 
connection for a right knee disability being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

During the period from December 30, 2002 to September 1, 
2005, the veteran's right knee disability was not shown to be 
productive of any limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right knee disability, from December 30, 2002 to 
September 1, 2005, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran. The RO has obtained copies of service medical 
records and VA medical records.  In May 2003, the veteran was 
afforded a VA examination; the report of which is associated 
with the claims file.  The veteran testified at a RO hearing 
in May 2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim for an initial higher rating.
 
Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in an April 
2003 letter and in March and November 2006 letters he was 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for each 
of the disabilities on appeal.  Despite the untimely notice 
as to the last two elements, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the most recent, post remand RO 
notice letter in November 2006, specifically informed the 
appellant that he should submit evidence showing the severity 
of the service-connected right knee disability.  
After receiving no response from the veteran, the claim was 
readjudicated in a February 2007 SSOC.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II); see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures: (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  In March 2007, the veteran submitted a 
statement that he had additional evidence to submit; however, 
the veteran has not provided any additional evidence to date.   
Under these circumstances, the Board finds that no further 
duty to assist is owed the appellant.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 193 (holding that the duty to 
assist is not always a one way street).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct period of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

By the rating decision on appeal, the veteran was granted 
service connection for degenerative changes, right knee and 
assigned a 10 percent rating, effective December 30, 2002.  
In a June 2005 rating decision, service connection for this 
disability was severed, effective September 1, 2005.  From 
December 30, 2002 to September 1, 2005, the veteran's right 
knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2006). 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees. For a 
10 percent evaluation, flexion must be limited to 45 degrees. 
A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees. A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.

Note that the veteran may be entitled to a higher disability 
evaluation on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

The only medical evidence relevant to the time period 
currently on appeal is a
May 2003 VA examination report reflecting that the veteran's 
range of motion of the right knee was from 0 degrees of 
extension to 140 degrees of flexion.  There was minimal 
crepitus on flexion and extension.  There was no effusion, no 
pain on rotation of the knee, the patellofemoral alignment 
was satisfactory, Lachman sign was negative, and the 
collateral ligaments were intact.  No flare-ups.  X-rays 
revealed normal knees.  The diagnosis was minimal early 
degenerative changes, right knee.  These range of motion 
figures do not warrant even a 10 percent rating under either 
DC Code 5260 or DC 5261, because flexion is not limited to 45 
degrees or less and extension is not limited to 10 degrees or 
more.  Thus, a rating in excess of 10 percent for limitation 
of flexion, from December 30, 2002 to September 1, 2005, is 
not warranted.  

The Board has also considered the recent VA General Counsel 
opinion that allows for the assignment of separate ratings 
based upon limited flexion and limited extension of the leg, 
VAOPGCPREC 9-2004.  However, as the evidence shows that the 
veteran's extension does not warrant a compensable rating 
pursuant to Diagnostic Code 5261, separate ratings based upon 
limitation of flexion and limitation of extension are not 
warranted.

The Board has also considered the factors elucidated in 
DeLuca, as well as 38 C.F.R. §§ 4.40 and 4.45, regarding 
pain, limitation of motion, and functional loss. The VA 
examination did not provide objective evidence that any 
factors in DeLuca were present such that use of the joint 
resulted in functional loss that more nearly approximates 
right knee flexion limited to 30 degrees or right knee 
extension limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The Board further observes that there is no evidence of 
ankylosis of the right knee, as would warrant consideration 
under Diagnostic Code 5256.  Also, there is no impairment of 
the tibia or fibula related to the veteran's service-
connected right knee disability so as to warrant assignment 
of any higher rating under Diagnostic Code 5262.

Additionally, a higher rating is not warranted under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, other knee 
impairment, a 30 percent rating is assigned for recurrent 
subluxation or lateral instability which is severe.  A 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability.  A 10 percent rating is assigned for 
slight recurrent subluxation or lateral instability. See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The May 2003 VA 
examination reveals that the veteran's cruciate ligament, and 
collateral ligaments were intact and that Lachman sign was 
negative.  Thus a higher rating based on knee instability is 
not warranted.

Finally, the Board finds that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of more than a 10 percent 
rating on an extra-schedular basis.  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned for the veteran's right 
knee disability represents the maximum rating assignable from 
December 30, 2002 to September 1, 2005.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected right knee disability, from December 30, 
2002 to September 1, 2005, is denied.  


REMAND

As noted in the introduction section this case presents the 
question as to whether the veteran filed a timely appeal of 
the June 2005 rating decision which severed service 
connection for a right knee disability.  In response to the 
Board's June 2007 letter, the veteran requested a video 
conference Board hearing to present testimony concerning this 
issue.  The RO should therefore schedule this hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Video 
Conference Board hearing pertaining to the 
issue of whether he has filed a timely 
appeal of the June 2005 rating decision 
which severed service connection for a 
right knee disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


